UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7904


DAN TEMPLE, JR.,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Terry L. Wooten, Chief District
Judge. (9:13-cv-02207-TLW)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Temple, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daniel       Temple,      Jr.,       seeks     to        appeal    the     district

court’s      order    accepting          the   recommendation             of     the    magistrate

judge    and     dismissing          his    28       U.S.C.       § 2254       (2012)     petition

because it was a second or successive petition and Temple had

not received authorization from this court.                                The order is not

appealable       unless        a     circuit         justice        or      judge        issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2012);

Reid    v.     Angelone,       369 F.3d 363,       369    (4th     Cir.       2004).       A

certificate          of     appealability             will        not     issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the       merits,    a     prisoner     satisfies          this        standard    by

demonstrating         that     reasonable            jurists       would       find      that     the

district       court’s      assessment         of     the     constitutional            claims     is

debatable      or     wrong.         Slack      v.    McDaniel,          529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Temple has not made the requisite showing.                                Accordingly, we

                                                 2
deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny the motion for transcripts at government

expense and dismiss the appeal.

            Additionally,        we    construe      Temple’s    notice       of   appeal

and   informal     brief    as    an    application      to     file    a     second      or

successive § 2254 petition.               United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003).               In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either:           (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not   previously     discoverable       by     due    diligence,       that    would      be

sufficient to establish by clear and convincing evidence that,

but   for   constitutional       error,       no   reasonable     factfinder        would

have found the petitioner guilty of the offense.                              28 U.S.C.

§ 2244(b)(2) (2012).           Temple’s claims do not satisfy either of

these    criteria.       Therefore,      we    deny    authorization          to   file    a

successive § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately        presented    in     the     materials

before    this   court     and   argument      would    not    aid     the    decisional

process.

                                                                               DISMISSED



                                          3